Citation Nr: 0813221	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service-connection for back condition to 
include degenerative disc disease.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1977 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota which denied the veteran's claim 
of entitlement to service connection for a back condition to 
include a separated disc.


FINDING OF FACT

The competent medical evidence of records does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed back condition, to include degenerative 
disc disease, and his military service.


CONCLUSION OF LAW

A lower back condition, to include degenerative disc disease, 
was not incurred in or aggravated by active military service 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated September 2, 2005, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  The RO also informed the 
veteran of VA's duty to assist him in the development of his 
claim in the above-referenced September 2005 letter, whereby 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, the veteran was advised in the letter 
that VA would assist him with obtaining relevant records from 
any Federal agency, including records from the military, VA 
Medical Centers and the Social Security Administration.  The 
letter subsequently informed the veteran that his service 
medical records had been requested.  With respect to private 
treatment records, the September 2005 letter informed the 
veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran complete 
such so that the RO could obtain private records on his 
behalf.  

The September 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, the Board notes that the September 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Notice as to elements (2) and (3) has been satisfied.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of 
service connection for the veteran's claimed disability of 
the bilateral hips.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO has obtained the veteran's service 
medical records.  Additionally, the veteran was afforded a VA 
examination in July 2006.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007). The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims. He 
has declined the option of a personal hearing.  Accordingly, 
the Board will proceed to a decision.  Accordingly, the Board 
will proceed to a decision as to this issue.  

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2007).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has back problems which are a 
result of an injury incurred during active military service.  
See August 23, 2005 Statement in Support of Claim.

As detailed above, in order to establish service connection 
for the claimed disability on a direct basis, there must be 
(1) medical evidence of a current disability; (2) evidence of 
the in-service incurrence or aggravation of a disease or 
injury or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), a June 2006, VA examiner 
found that there was "severe disk space narrowing and 
degenerative change [to] L2-3 level [and] negative for acute 
fracture." Accordingly,  Hickson element (1), current 
disability, has been met to the extent that the veteran has a 
diagnosis of severe disc space narrowing and degenerative 
change.  

Turning to Hickson element (2), in-service disease or injury, 
the veteran has asserted that he experienced pain to his 
lower back following long marches during service. The veteran 
further asserts that during a field exercise in Germany, he 
was a passenger in an APC when the driver lost control of the 
APC, causing it to slam into a tree. The veteran states that 
he began to experience back pain as a result and made several 
service complaints in relation thereto.  See August 23, 2005 
Statement in Support of Claim.  There is no reason in the 
record to doubt the veteran's credibility as to the events he 
described in service.  Finally, the contemporaneous evidence, 
namely the service medical records, make reference to a 
reported back condition made at various visits to the Troop 
Medical Clinic during active service. In October 1977, the 
veteran complained of lower back pain, specifically 
identifying pain when he bent over and was diagnosed with a 
muscle spasm. In November 1977, the veteran complained of 
problems with bending and standing and was diagnosed with 
lower back strain. In April 1978, the veteran complained of 
continuing lower back pain in what was identified as L2-3, 
with an increase in pain when lifting and cold weather and 
was diagnosed with muscle strain. In July 1978, the veteran 
complained of moderate to severe pain in his lower back, 
which increased from bending over to straightening and was 
diagnosed with a pulled back muscle. 

Thus, for the purposes of this decision, the Board will 
assume that the veteran experienced pain in his back 
following the APC accident, several episodes of pain and/or 
muscle spasm for which he received treatment, and a 
subsequent episode of back strain in 1978.  This is 
sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.  

However, with regard to element (3), the Board finds that the 
preponderance of evidence weighs against the finding of a 
medical nexus between the complaints in service and his 
current disability.  Initially, the Board notes the separate 
and distinct differences in the veteran's medical diagnosis 
rendered during active service and the veteran's current 
diagnosis.  In addition, the Board notes that the veteran's 
separation examination fails to document any lower back 
condition.  Furthermore, the veteran signed a statement of 
medical condition acknowledging that he had undergone a 
separation medical exam more than three working days prior to 
his departure from his place of separation indicating that 
there had been no change in his medical condition since the 
time of the exam. 

The earliest available post-service VA treatment records are 
dated in 2005.  Thus, there is no evidence of a post-service 
back condition until decades after the veteran's separation 
from service.  This fact weighs against the veteran's claim.  
The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober,  230 F. 3d 1330 (Fed. 
Cir. 2000).

Most significantly, the record reflects that the veteran was 
seen by VA physician in July 2007.  The physician noted that 
the veteran was much more functional with indirect 
observation than with direct observation within the 
examination room.  Specifically, the examiner noted that the 
veteran was walked with a rapid pace without any type of 
antalgic gait when first seen in the waiting room, but that, 
once in the room, he began grimacing and moaning at times, 
but inconsistently.  It was noted that he was able to forward 
flex to put his shoes on and would then moan while doing the 
same type of maneuver during examination.  Similar 
inconsistences were noted throughout the examination, to 
include on range of motion testing.  The examiner also found 
that his subjective complaints outweighed the objective 
findings on examination.  As noted, x-rays revealed severe 
disk space narrowing and degenerative change to L2-3 level, 
but were negative for acute fracture.  The examiner 
concluded, "In my medical opinion, it is less likely as not 
that the veteran's back condition is due to injury sustained 
while in the military service. Separation examination from 
the service was negative for problems referable to the 
back." The Board notes that the physician had the 
opportunity to review the veteran's claims file, which 
included the veteran's service medical records as well as VA 
outpatient records, prior to rendering his medical opinion.

The Board finds the VA examiner's opinion to be the most 
probative evidence of record as to the relationship between 
the current disability and service.  The opinion is 
consistent with the absence of clinical findings at 
separation, and the absence of documented treatment between 
service and 2004.  To the extent that the veteran himself and 
his representative contend that a medical relationship exists 
between his recent back problems and his military service 
decades earlier, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).  Significantly, although the veteran has related 
his current problems to in-service injuries, and reported 
receiving injections shortly after separation in 1978, he has 
not articulated a continuity of symptomatology since service.  
Rather, he has described experiencing problems in service and 
shortly after service, and he has attributed his recent back 
complaints to his service.  As noted, the veteran is not 
competent to offer an opinion in that regard.

A private physician, E.F., M.D. assessed the veteran and 
found "chronic back pain following [a] motor vehicle 
accident approximately 20 years ago". The Board finds that 
this opinion linking the veteran's current back condition to 
his military service should be given lesser probative weight 
than that of the VA examiner.  The records do not indicate 
that E.F. reviewed the claims file, to include the veteran's 
service medical records.  In essence, the physician's 
diagnosis rests on the veteran's statements that his lower 
back condition is service-connected, which the Board has 
considered.  However, the Board may find medical reports 
incredible if the report relies on a statement by the veteran 
which the Board rejects.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  The examiner did not find 
complications by his own examination, and the Board does 
accept those conclusions.

Finally, a November 2004 VA outpatient record reflects that 
the veteran "has been having intermittent chronic back pain 
without radiation."  [The veteran] says he was in an 
accident since in the service [and] says he gets intermittent 
numbness over the left lateral thigh region."  Like, the 
private examiner, the VA physician in this instance did not 
review the claims file and consequently founded his diagnosis 
solely on what the veteran reported.  The Board finds that 
the diagnosis lacks in probative value and as a result, also 
fails as competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for his 
back condition, to include degenerative disc disease. The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); See also  Gilbert, supra. 
The benefit sought on appeal is accordingly denied.


ORDER

Service connection for back disorder is denied.



___________________________________________
MICHAEL LANE
Acting Veteran's Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


